Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112 Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a position and attitude recognition unit, a storage, unit, a stereoscopic video generation unit.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (see [0025], in reference to Fig. 1, wherein a computer 100 includes the claim units are processing units).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 depends on claim 1, and claims “a delay time of the grasped progress of the work…” but claim 1 does not teach a grasped progress of the work, and thus the claim is indefinite and lacks antecedent basis.  Furthermore, Claim 5 is fails to particular point out and distinctly claim the subject matter, as it is unclear what grasping progress of the work is and how this is related to a delayed time.
Claim 6 depends on claim 1, and claims the visual field, but lacks antecedent basis, as a visual field is not previously defined.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damen et al. (“You-Do, I-Learn: Egocentric Unsupervised Discovery of Objects and their Modes of Interaction Towards Video-Based Guidance”) in view of Goto et al. (“Task Support System by Displaying Instructional Video onto AR Workspace”), Reid et al. (US 10909761), and Bridges et al. (US 20150075018).
	Re claim 1, Damen teaches a learning support system that supports learning of work using a real measuring machine for measuring a measurement object, comprising:

	A storage unit that stores learning data that defines exemplary work performed (see p. 8-17, section 3. You-Do, I-Learn: Learning Mode; in reference to Fig. 1, 3-4, wherein learning data is obtained in regards to exemplary work performed in interactions with an object to build a learning model for each object).  Furthermore, because the data obtain is further used for displaying usage snippets for guidance on how to use the object, the learning data is considered to be inherently stored in memory for further processing. 
using a virtual machine within a virtual three dimensional space (see p. 1 & p. 27, pre-recorded video shown on a head mounted display) (see Fig. 1, wherein a printer is shown being used in a usage snippet displayed, such as on a head mounted display, and thus printer in the video is a “virtual” printer machine shown in a video and not considered real).
A stereoscopic video generation unit that generates a video of the exemplary work performed, based on the position and/or the attitude of the object recognized by the position and attitude recognition unit, as well as the learning data stored in the storage unit (see p. 1 & p. 27, pre-recorded video shown on a head mounted display) and (see p. 17-18, in reference to Fig. 5, wherein location and appearance model are used to detect the real object’s position for assistive mode) and (See abstract in reference to Fig. 1, wherein in a learning mode, video-based guidance on object usage is learned to build a learning model, and the video guide is 
A head-mounted display that is mounted on a learner’s head, and displays the video so as to superimposed on the real three-dimensional space (see abstract, displaying suitable video guide to novice user), (see p. 7-8, wherein instructional videos are projected onto an AR display for task guidance…overlaying the segmentation videos onto the scene in real time), and (see p. 27-29, in reference to Figs. 15 to 16, wherein usage snippet videos are inserted and superimposed on the real 3d space).
Damen does not explicitly teach wherein the exemplary work is performed by an avatar.
However, Goto teaches wherein the exemplary work is performed by an avatar using a virtual object (see p. 83, virtual hand model onto the position that should hold the strings of a guitar), and (see p. 84-85, in reference to Figs. 2, 5, & 6, wherein an instructor’s hand manipulating a virtual object in an overlaid video are considered avatars that performs exemplary work/task on a virtual object in an instructional video).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Damen’s learning support system to explicitly include an avatar performing exemplary work on an item, as taught by Goto, as the references are in the analogous art of learning support systems.  An advantage of the modification is that it achieves the result of using an avatar to help exemplify the performance of a task on an item to be learned, as taught by Goto.

However, Reid teaches teach wherein the generated video of the work performed is a three-dimensional video, and the three-dimensional video is superimposed on the real three-dimensional space (see col 5, line 19-60, wherein depth information for a real-world space is  obtained for virtualization, and wherein the 2D video data is projected in a 3D view within the 3D representation using the VR/AR display device) and (see col 6, lines 29-54, in reference to Fig. 5, wherein 2D video clip is incorporated for stereoscopic imagery).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Damen and Goto’s system of displaying video data using a display device to explicitly include displaying a 3d video, as taught by Reid, as the references are in the analogous art of VR/AR display systems.  An advantage of the modification is that it achieves the result of explicitly displaying video content as 3D video data, to improve immersion of the displayed content to the user.
Damen teaches generating a video to exemplify the use of a machine such as a printer, but Damen, Goto, and Reid do not explicitly teach wherein machine is a real measuring machine for measuring a measurement object.
However, Bridges teaches wherein the machine is a real measuring machine for measuring a measurement object (see [0002-0003], wherein coordinate measure machines are real measuring machines to measure and verify dimensions of parts).

Re claim 2, Damen, Goto, Reid, and Bridges teaches claim 1.  Furthermore, Reid teaches  the position and attitude recognition unit recognizes the position and/or the attitude of the object within the real three-dimensional space, based on output from a three- dimensional sensor that detects three-dimensional coordinates of the object in the real three-dimensional space, and/or from a head sensor that is included in the head-mounted display and senses a position and/or an attitude of the head-mounted display (see col 2, lines 3-21, wherein AR/VR systems track pose such as location (position) and/or orientation using various sensors) and (see col 2, line 58-col 3, line 67, modeling a real world space using captured imagery and depth information for a real-world room/space, and using a head mounted display).  For motivation, see claim 1.
Re claim 3, Damen, Goto, Reid, and Bridges teaches claim 1.  Furthermore, Reid teaches wherein the stereoscopic video generation unit recognizes a correspondence relationship between a coordinate system in the real 3d space and a coordinate system in the virtual 3D space (see col 3, line 54-col 4, line 17, wherein 3D model of the real-world space is generated 
And generates 3d video data so that a visual field moves within the virtual 3d space in accordance with the movement of the head mounted display in the real 3d space (see col 1, line 66-col 2 line 43, wherein AR/VR systems permit the viewing of modeled 3D spaces and other 3D content, and many such systems permit a user to effectively “move” through a 3D space through tracking of the pose (location and/or orientation) of the VR/AR equipment using various sensor, such as a HMD.  A user may change orientations to change perspective of content using the display), and (see col 5, line 37-60, wherein the 3D model is displayed via the VR/AR display, where perspective of the 3D model may be based on the current pose of the VR/AR display device).  For motivation, see claim 1.
Re claim 5, Damen, Goto, Reid, and Bridges teaches claim 1.  Furthermore, Goto teaches wherein the stereoscopic video generation unit calculates a delay time of the grasped progress of the work from the exemplary work and notifies the learner of the delay time (see p. 84, 2.1. System Overview, in reference to Fig. 4, wherein the hmd learning system adjusts the pace of the instruction video according to the user’s pace, and the video is divided into steps wherein a user is notified via AR-buttons that allow the user to control the speed/delay time of the video instruction.  For motivation, see claim 1.
Re claim 7, Damen, Goto, Reid, and Bridges teaches claim 1.  Furthermore, Goto teaches wherein the head mounted display comprises a transmissive display (see Figs. 1, 4, 6 illustrating 
Re claim 8, Damen, Goto, Reid, and Bridges teaches claim 1.  Furthermore, Bridges teaches a non-transitory computer readable recording medium storing a program (see col 11, lines 15-31, wherein a non-transitory computer readable medium is taught).  For motivation, see claim 1.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damen et al. (“You-Do, I-Learn: Egocentric Unsupervised Discovery of Objects and their Modes of Interaction Towards Video-Based Guidance”) in view of Goto et al. (“Task Support System by Displaying Instructional Video onto AR Workspace”), Reid et al. (US 10909761), and Bridges et al. (US 20150075018) and Anderson et al. (US 20170287214).
Re claim 6, Damen, Goto, Reid, and Bridges teaches claim 1.  Damen, Goto, Reid, and Bridges do not explicitly teach wherein the stereoscopic video generation unit generates the 3d video data so that the visual field moves within the virtual 3d field space in response to an operation without movement of the learner within the real 3D space.
However, Anderson teaches wherein the stereoscopic video generation unit generates the 3d video data so that the visual field moves within the virtual 3d field space in response to an operation without movement of the learner within the real 3D space (see [0039], model 3d virtual environment) and (see [0002-0004], wherein through a stereoscopic hmd, a user’s interactions and gestures allow for navigation, such as changing the user’s view from an immersive perspective to a top view or bird’s eye view).
.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/             Primary Examiner, Art Unit 2616